MEMORANDUM**
Javier Gonzalez appeals the district court’s judgment dismissing his action seeking damages from the State of California for failing to release him from state prison after the expiration of his sentence for a drug conviction. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.
Gonzalez’ sole contention on appeal is that the district court erred by dismissing, without prejudice, his pendent state law claims rather than remanding them, after Gonzalez voluntarily dismissed with prejudice all his federal claims. We review for abuse of discretion, and find none. See Imagineering, Inc. v. Kiewit Pac. Co., 976 F.2d 1303, 1309 (9th Cir.1992) (“if the federal claims are dismissed before trial ... the state claims should be dismissed as well”) (citation omitted).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.